                                           Case 3:18-cr-00199-CRB Document 51 Filed 07/12/19 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                               Case No. 3:18-cr-00199-CRB-1
                                   8                      Plaintiff,                        AMENDED
                                                                                            ORDER FOR PRETRIAL
                                   9                v.
                                                                                            PREPARATION FOR CRIMINAL
                                  10     TONY SAELEE,                                       JURY TRIAL

                                  11                      Defendant.

                                  12           The Court provides the following guidance to the parties in anticipation of the upcoming
Northern District of California
 United States District Court




                                  13   trial in this matter.

                                  14           TRIAL DATE

                                  15           Jury selection and Jury Trial set for December 9, 2019 at 9:15 a.m.in Courtroom 6, 17th

                                  16   floor, 450 Golden Gate Avenue, San Francisco, California. The length of trial will be not more

                                  17   than 3 days.

                                  18           DISCOVERY

                                  19           Both sides will comply with their discovery obligations under applicable law.

                                  20           PRETRIAL CONFERENCE

                                  21           A pre-trial conference will be held on December 3, 2019 at 2:00 p.m., in Courtroom 6. It

                                  22   shall be attended by the attorneys who will try the case. Counsel shall comply with Crim. L.R.

                                  23   17.1-1(b).

                                  24           JURY INSTRUCTIONS

                                  25           Jury instructions § 1.1A through § 1.11, § 3.1 through § 3.8 and § 7.1 through § 7.5 from

                                  26   the Manual of Model Jury Instructions for the Ninth Circuit (2010) will be given absent objection.

                                  27   Counsel shall jointly submit one set of additional proposed jury instructions, ordered in a logical

                                  28   sequence, and a table of contents using the Ninth Circuit Manual where possible, by November
                                          Case 3:18-cr-00199-CRB Document 51 Filed 07/12/19 Page 2 of 6




                                   1   14, 2019. Any instructions on which counsel cannot agree shall be marked as "disputed," and

                                   2   shall be included within the jointly submitted instructions and accompanying table of contents in

                                   3   the place where the party proposing the instruction believes it should be given. Argument and

                                   4   authority for and against each disputed instruction shall be included as part of the joint

                                   5   submission, on separate sheets directly following the disputed instruction. Counsel for the United

                                   6   States shall submit a verdict form. The attached voir dire will be given to the venire members.

                                   7   Counsel should submit an agreed upon set of additional requested voir dire questions to be posed

                                   8   by the Court. Any voir dire questions on which counsel cannot agree shall be submitted

                                   9   separately. Counsel will be allowed brief follow-up voir dire after the Court's questioning.

                                  10           Any motions in limine should be noticed for hearing at the pretrial conference. Motions in

                                  11   limine will be fully briefed by November 14, 2019. Parties are to confer re the briefing schedule.

                                  12           By November 14, 2019, the proposed jury instructions, witness list, exhibit list, proposed
Northern District of California
 United States District Court




                                  13   verdict forms and proposed voir dire shall be submitted (A) on a CD or USB drive in Word 10.0

                                  14   format, (B) in Judge Breyer’s proposed order email address (crbpo@cand.uscourts.gov) in Word

                                  15   format, as well as (C) in hard copies. The defendant will file their witness and exhibit lists no later

                                  16   than December 9, 2019. All hard-copy submissions should be three-hole punched on the left, so

                                  17   that the chambers’ copy can be put in binders.

                                  18           JURY SELECTION

                                  19           The Jury Commissioner will summon prospective jurors. The Court will address the

                                  20   possible use of jury questionnaires with counsel at the pretrial conference.

                                  21           On the day of jury selection, the Courtroom Deputy will seat the prospective jurors in the

                                  22   courtroom in the order in which their names are called. Voir dire will be asked of all the venire

                                  23   persons so that twelve (plus a sufficient number for alternates) will remain after all preemptory

                                  24   challenges and an anticipated number of hardship dismissals and cause challenges have been

                                  25   made.

                                  26           The Court will then take cause challenges and discuss hardship claims from the individual

                                  27   jurors, at side bar. The Court will inform the attorneys which hardship claims and cause

                                  28   challenges will be granted, but will not announce those dismissals until the process is completed.
                                                                                         2
                                          Case 3:18-cr-00199-CRB Document 51 Filed 07/12/19 Page 3 of 6




                                   1   Preemptory challenges will be made in writing and passed between counsel in accordance with

                                   2   Crim L.R. 24-2 and 24-3. The Court will strike the persons with meritorious hardships, those

                                   3   excused for cause, and those challenged preemptorily, and call the first twelve people (plus

                                   4   alternates) in numerical sequence remaining. Those twelve people will be the jury.

                                   5          Jurors may take notes. Steno notebooks will be distributed at the beginning of each trial.

                                   6   The pads will remain in the jury room at the end of each day. Jurors will be instructed on the use

                                   7   of notes both in the preliminary and final jury instructions.

                                   8          EXHIBITS

                                   9          Counsel must meet and confer in person over all exhibit numbers and objections and to

                                  10   weed out duplicative exhibits. Please be reasonable.

                                  11          Use numbers only, not letters, for exhibits, preferably the same numbers as were used in

                                  12   depositions. Blocks of numbers should be assigned to fit the need of the case (e.g., Plaintiff has 1
Northern District of California
 United States District Court




                                  13   to 100, Defendant A has 101 to 200, Defendant B has 201 to 300, etc.). A single exhibit should be

                                  14   marked only once. If the plaintiff has marked an exhibit, then the defendant should not re-mark it.

                                  15   Different versions of the same document, e.g., a copy with additional handwriting, must be treated

                                  16   as different exhibits. To avoid any party claiming “ownership” of an exhibit, all exhibits shall be

                                  17   marked and referred to as “Trial Exhibit No. _____,” not as “Plaintiff’s Exhibit” or “Defendant’s

                                  18   Exhibit.” If an exhibit number differs from that used in a deposition transcript, however, then the

                                  19   latter must be conformed to the new trial number if and when the deposition testimony is read to

                                  20   the jury (so as to avoid confusion over exhibit numbers). The jury should always hear any given

                                  21   exhibit referred to by its unique number. You cannot have competing versions of the same exhibit

                                  22   numbers.

                                  23          The exhibit tag shall be in the following form:

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
                                          Case 3:18-cr-00199-CRB Document 51 Filed 07/12/19 Page 4 of 6




                                   1

                                   2                                       UNITED STATES DISTRICT COURT
                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                   3

                                   4

                                   5
                                                                           TRIAL EXHIBIT 100
                                   6                                      CASE NO. _____________________
                                   7
                                                                          DATE ENTERED_________________
                                   8

                                   9                                       BY __________________________
                                  10                                               DEPUTY CLERK

                                  11

                                  12   Counsel preferably will make the tag up in a color that will stand out (yet still allow for
Northern District of California
 United States District Court




                                  13   photocopying) but that is not essential. Place the tag on or near the lower right-hand corner or, if a
                                  14
                                       photograph, on the back. Counsel should fill in the tag but leave the last two spaces blank.
                                  15
                                       Deposit your exhibits with the deputy clerk (Lashanda Scott) on the first day of trial. The tags
                                  16
                                       should have adhesive on them. In addition to the record copies of exhibits (in a binder separated
                                  17

                                  18   with a label divider), one or more bench binders containing a copy of each side’s exhibits must be

                                  19   provided to the Court on the first day of trial. Each exhibit must be separated with a label divider

                                  20   (an exhibit tag is unnecessary for the bench set). Please use 1-1/2-inch binders with locking rings.
                                  21
                                       (Heavier binders are too hard to handle.)
                                  22
                                              PRETRIAL ARRANGEMENTS
                                  23
                                              Should a daily transcript and/or real-time reporting be desired, the parties shall make
                                  24
                                       arrangements with Richard Duvall, Supervisor of the Court Reporting Services, at (415) 522-2079,
                                  25
                                       at least ten calendar days prior to the trial date. If you are appointed pursuant to the CJA, daily
                                  26
                                       transcript requests must be made through eVoucher. Counsel should contact Diana Weiss, CJA
                                  27
                                       Supervising Attorney, at 415-522-2822, prior to ordering daily transcripts.
                                  28
                                                                                         4
                                          Case 3:18-cr-00199-CRB Document 51 Filed 07/12/19 Page 5 of 6




                                   1          SCHEDULING

                                   2          The normal trial schedule will be 9:00 a.m. to 4:00 with two fifteen-minute breaks and a

                                   3   lunch break. Counsel must arrive by 8:45 a.m., or earlier as needed for any matters to be heard out

                                   4   of the presence of the jury. Please be prepared to start with the jury at 9:00 a.m. The trial week is

                                   5   Monday through Thursday except for any Wednesday afternoon and all federal court holidays.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: July 12, 2019

                                   9

                                  10
                                                                                                    CHARLES R. BREYER
                                  11                                                                United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         5
                                             Case 3:18-cr-00199-CRB Document 51 Filed 07/12/19 Page 6 of 6



                                                       PLEASE ANSWER THE FOLLOWING QUESTIONS
                                   1
                                                      WHEN DIRECTED TO DO SO BY THE COURT
                                   2

                                   3
                                       1.      State your name.
                                   4

                                   5
                                       2.      State your city of residence and how long you have lived there.
                                   6

                                   7
                                       3.      State how long you have lived in California.
                                   8

                                   9
                                       4.      State your occupation, (if retired or unemployed, state your previous occupation(s)
                                  10

                                  11
                                       5.      State your marital status.
                                  12
Northern District of California
 United States District Court




                                  13
                                       6.      If married, state your spouse's occupation.
                                  14

                                  15
                                       7.      If you have children, state their ages and the occupation of any adult children.
                                  16

                                  17
                                       8.      If you have had previous military service, state the branch of the service and your duties
                                  18
                                               while in the service.
                                  19

                                  20
                                       9.      If you have had previous jury service, including grand jury service, state where and when
                                  21
                                               you were a juror. Also state whether the cases(s) was civil or criminal. Did the jury return
                                  22
                                               a verdict?
                                  23
                                                      DO NOT STATE WHAT THE VERDICT WAS.
                                  24

                                  25
                                       10.     Is there any reason why you could not be fair and impartial in a case of this nature?
                                  26

                                  27

                                  28
                                                                                         6
